DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 11/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Response to Arguments
Applicant’s arguments filed 09/08/2021 have been fully considered and are persuasive.  All rejections in the office action mailed 06/10/2021 have been withdrawn. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 9 and 15 as a whole.  
 At best the prior arts of record disclose:
Chaudhri (US 2011/0252346 A1) discloses that the manipulation mode of the one or more mobile applications is a mode for processing application data based on a user operation without starting the one or more mobile applications (page 18, paragraph 218).  Chaudhri discloses a reconfiguration mode where the manipulation occurs without the user accessing the mobile applications.  Chaudhri discloses while the manipulation mode of the one or more mobile applications is initiated, detecting a second operation for at least one of the one or more mobile applications, wherein the second operation includes an acceleration motion performed on the mobile computing device and a press-and-hold operation performed on one or more application icons corresponding to the at least one of the one or more mobile applications displayed concurrently on a touchscreen of the mobile computing device  (page 18, paragraph 220, paragraph 218, page 11, paragraph 101).
Suraj et. al. (US 2013/0159892 A1) discloses application data that includes at least one cached data of the one or more applications, manipulation of at least one or more mobile applications in response to an operation, with the manipulation including clearing a cache of the one or more mobile applications (Figure 4, page 3, paragraph 38).
Zhu (US 2014/0101621 A1) discloses determining that the acceleration reaches an acceleration threshold (page 3, paragraph 40-43).  
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 9 and 15 as a whole.
 Thus, independent claims 1, 9 and 15 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N WELCH/           Supervisory Patent Examiner, Art Unit 2143